 

Execution Version

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of February 13, 2014 (this “Agreement”), by and
among DSS Technology Management, Inc., a Delaware Corporation, (“Grantor”), and
Fortress Credit Co LLC, as collateral agent for the Secured Parties (as defined
in the Investment Agreement, as defined below) (in such capacity as collateral
agent, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Investment Agreement, dated as of the
date hereof (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Investment Agreement”), by and among the Grantor,
Document Security Systems, Inc., the Investors party thereto from time to time
and the Collateral Agent; and

 

WHEREAS, in consideration of the Investors making the Advances as set forth in
the Investment Agreement, Grantor has agreed to secure Grantor’s obligations
under the Investment Documents as set forth herein;

 

NOW, THEREFORE, in consideration of the premises, agreements, provisions and
covenants herein contained, and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, Grantor and
the Collateral Agent agree as follows:

 

SECTION 1.   DEFINITIONS.

 

1.1.    General Definitions. In this Agreement, the following terms shall have
the following meanings:

 

“Collateral Support” shall mean all property assigned, hypothecated or otherwise
securing any Collateral and shall include any security agreement or other
agreement granting a lien or security interest in such property.

 

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC that relate to the Patents or rights deriving from the
Patents, including, without limitation, all commercial tort claims listed on
Schedule 4.3 (as such schedule may be amended or supplemented from time to
time).

 

“Investment Documents” shall have the meaning assigned to the term “Documents”
in the Investment Agreement.

 

“Patents” means the letters patent of the United States set forth on Schedule
4.2, including all registrations and recordings thereof, all applications for
letters patent of the United States or any other jurisdiction, all
re-examination certificates and all utility models, including registrations,
recordings and pending applications, and all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
claimed therein.

 

 

 

 

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC and
(ii) whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.

 

“Security Agreement Supplement” shall mean any supplement to this agreement in
substantially the form of Exhibit A.

 

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
Sate of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“United States” shall mean the United States of America.

 

1.2.          Definitions; Interpretation. All capitalized terms used herein
(including the preamble and recitals hereto) but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Investment
Agreement or, if not defined therein, in the UCC. References to “Sections,”
“Exhibits” and “Schedules” shall be to sections, exhibits and schedules, as the
case may be, of this Agreement unless otherwise specifically provided. The rules
of construction specified in Section 1.2 of the Investment Agreement also apply
to this Agreement.

 

SECTION 2.          GRANT OF SECURITY.

 

2.1.          Grant of Security. As security for the payment and performance in
full of all of the Secured Obligations (as defined in Section 3.1), Grantor
hereby grants to Collateral Agent, for the benefit of Secured Parties, a
security interest and continuing lien on all of Grantor’s right, title and
interest in, to and under any of the following assets or properties of Grantor,
in each case whether now owned or existing or hereafter acquired or arising and
wherever located (all of which are hereinafter collectively referred to as the
“Collateral”):

 

(a)          the Patents;

 

(b)          all license agreements relating to the Patents;

 

(c)          Commercial Tort Claims described on Schedule 4.3 (as such schedule
may be amended or supplemented from time to time);

 

(d)          to the extent not otherwise included above, all Collateral Support
and Supporting Obligations relating to any of the foregoing; and

 

(e)          to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

 

2

 

 

SECTION 3.      SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

 

3.1.       Security for Obligations. This Agreement secures, and the Collateral
is collateral security for, the prompt and complete payment or performance in
full when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) (and any successor provision thereof)),
of all Obligations with respect to every Grantor, whether now existing or
hereafter incurred (collectively, the “Secured Obligations”).

 

3.2.       Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (i) Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended to or shall be a
delegation of duties to Collateral Agent or any other Secured Party, (ii)
Grantor shall remain liable under each of the agreements included in the
Collateral and neither Collateral Agent nor any other Secured Party shall have
any obligation or liability under any of such agreements by reason of or arising
out of this Agreement and (iii) the exercise by Collateral Agent of any of its
rights hereunder shall not release Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral.

 

SECTION 4.        REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

4.1.          Generally.

 

(a)          Representations and Warranties. Each Grantor hereby represents and
warrants to Collateral Agent and each other Secured Party, as of the Initial
Closing Date, First Milestone Closing Date and Second Milestone Closing Date,
that:

 

(i)          it owns the Collateral purported to be owned by it or otherwise has
the rights it purports to have in each item of Collateral and, as to all
Collateral whether now existing or hereafter acquired, will continue to own or
have such rights in each item of the Collateral, in each case free and clear of
any and all Liens, rights or claims of all other Persons other than Permitted
Liens and other than the licenses set forth on Schedule 4.1(a);

 

(ii)         it has indicated on Schedule 4.1(b) (as such schedule may be
amended or supplemented from time to time): (w) the type of organization of
Grantor, (x) the jurisdiction of organization of Grantor, (y) its organizational
identification number, if any, and (z) the jurisdiction where the chief
executive office or its sole place of business is, and for the one-year period
preceding the date hereof has been, located.

 

(iii)        the full legal name of Grantor is as set forth on Schedule 4.1(c)
and it has not done in the last five (5) years, and does not do, business under
any other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule 4.1(c) (as such schedule may be amended or
supplemented from time to time);

 

3

 

 

(iv)         except as provided on Schedule 4.1(c), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
or its corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years;

 

(v)          it has not become bound (whether as a result of merger or
otherwise) as debtor under a security agreement entered into by another Person,
which has not heretofore been terminated other than the agreements identified on
Schedule 4.1(d) (as such schedule may be amended or supplemented from time to
time);

 

(vi)         (x) upon the filing of all UCC financing statements naming Grantor
as “debtor” and Collateral Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite Grantor’s name on Schedule
4.1(e) (as such schedule may be amended or supplemented from time to time) and
other filings delivered by Grantor and (y) to the extent perfection or priority
of a security interest therein not subject to Article 9 of the UCC, upon
recordation of the security interests granted hereunder in Patents in the
applicable intellectual property registries, including but not limited to the
United States Patent and Trademark Office, the security interests granted to
Collateral Agent hereunder shall constitute valid and perfected first priority
Liens (subject in the case of priority only to Permitted Liens) on such
Collateral;

 

(vii)        all actions and consents, including all filings, notices,
registrations and recordings necessary or desirable for the exercise by
Collateral Agent of the rights provided for in this Agreement or the exercise of
remedies in respect of the Collateral have been made or obtained;

 

(viii)      other than the financing statements filed in favor of Collateral
Agent, no effective UCC financing statement, fixture filing or other instrument
similar in effect under any applicable law covering all or any part of the
Collateral is on file in any filing or recording office except for (A) financing
statements for which proper termination statements have been delivered to
Collateral Agent for filing and (B) financing statements filed in connection
with Permitted Liens; and

 

(ix)         no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for
either (i) the pledge or grant by Grantor of the Liens purported to be created
in favor of Collateral Agent hereunder or (ii) the exercise by Collateral Agent
of any rights or remedies in respect of any Collateral (whether specifically
granted or created hereunder or created or provided for by applicable law),
except for the filings contemplated by clause (vi) above.

 

(b)          Covenants and Agreements. Each Grantor hereby covenants and agrees
with Collateral Agent and each other Secured Party that:

 

4

 

 

(i)          it shall not change Grantor’s name, identity, corporate structure
(e.g., by merger, consolidation, change in corporate form or otherwise) sole
place of business, chief executive office, type of organization or jurisdiction
of organization or establish any trade names unless it shall have (A) notified
Collateral Agent in writing, by executing and delivering to Collateral Agent a
completed Security Agreement Supplement, together with all Supplements to
Schedules thereto, at least fifteen (15) Business Days prior to any such change
or establishment, identifying such new proposed name, identity, corporate
structure, sole place of business, chief executive office, jurisdiction of
organization or trade name and providing such other information in connection
therewith as Collateral Agent may reasonably request and (B) taken all actions
necessary or advisable to maintain the continuous validity, perfection and the
same or better priority of Collateral Agent’s security interest in the
Collateral intended to be granted and agreed to hereby; and

 

(ii)         it shall not take or permit any action which could impair
Collateral Agent’s rights in the Collateral.

 

4.2.          Intellectual Property.

 

(a)          Representations and Warranties. Except as disclosed in Schedule 4.2
(as such schedule may be amended or supplemented from time to time), Grantor
hereby represents and warrants to Collateral Agent and each other Secured Party,
as of the Initial Closing Date, First Milestone Closing Date and Second
Milestone Closing Date, that:

 

(i)          it is the sole and exclusive owner of the entire right, title, and
interest in and to all Patents listed on Schedule 4.2, free and clear of all
Liens, claims, encumbrances and licenses, except for Permitted Liens and the
licenses set forth on Schedule 2.1 or Schedule 4.2 (as such schedules be amended
or supplemented from time to time and, in any event, within 10 days after a
Grantor obtains knowledge of such additional Liens, claims, encumbrances and
licenses); and

 

(ii)         all registrations and applications for Patents of Grantor are
standing in the name of Grantor, and none of such Patents has been licensed by
Grantor to any Affiliate or third party, except as disclosed in Schedule 2.1 (as
such schedule may be amended or supplemented from time to time and, in any
event, within 10 days after a Grantor obtains knowledge of such additional
license).

 

4.3.          Commercial Tort Claims.

 

(a)          Representations and Warranties. Each Grantor hereby represents and
warrants to Collateral Agent and each other Secured Party, as of the Initial
Closing Date, First Milestone Closing Date and Second Milestone Closing Date,
that Schedule 4.3 (as such schedule may be amended or supplemented from time to
time) sets forth all Commercial Tort Claims of Grantor.

 

5

 

 

 

(b)          Covenants and Agreements. Each Grantor hereby covenants and agrees
with Collateral Agent and each other Secured Party that prior to the initiation
of any Commercial Tort Claim hereafter arising it shall deliver to the
Collateral Agent a completed Security Agreement Supplement, together with all
Supplements to Schedules thereto, identifying such new Commercial Tort Claims
and granting a security interest therein to the Collateral Agent.

 

SECTION 5.        FURTHER ASSURANCES.

 

5.1.          Further Assurances.

 

(a)          Each Grantor agrees that from time to time, at the expense of
Grantor, it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that Collateral Agent may reasonably request, in order to create and/or maintain
the validity, perfection or priority of and protect any security interest
granted or purported to be granted hereby or to enable Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, Grantor shall:

 

(i)          file or authorize the filing of such financing or continuation
statements, or amendments thereto, and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, as may be
necessary or desirable, or as Collateral Agent may reasonably request, in order
to perfect and preserve the security interests granted or purported to be
granted hereby;

 

(ii)         take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the Patents
with any intellectual property registry in which said Patents are registered or
in which an application for registration is pending including, without
limitation, the United States Patent and Trademark Office, the various
Secretaries of State, and the foreign counterparts of any of the foregoing; and

 

(iii)        at Collateral Agent’s reasonable request, appear in and defend any
action or proceeding that may affect Grantor’s title to or Collateral Agent’s
security interest in all or any part of the Collateral.

 

(b)          Each Grantor hereby authorizes Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as
Collateral Agent may determine, in its sole discretion, are necessary to perfect
the security interest granted to Collateral Agent herein. Each Grantor shall
furnish to Collateral Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Collateral Agent may reasonably request, all in
reasonable detail.

 

6

 

 

SECTION 6.        COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

6.1.          Power of Attorney. Each Grantor hereby irrevocably appoints
Collateral Agent (such appointment being coupled with an interest) as Grantor’s
attorney-in-fact, with full authority in the place and stead of Grantor and in
the name of Grantor, Collateral Agent or otherwise, from time to time in
Collateral Agent’s discretion to take any action and to execute any instrument
that Collateral Agent may deem reasonably necessary or advisable to accomplish
the purposes of this Agreement, including, without limitation, the following:

 

(a)          upon the occurrence and during the continuance of any Event of
Default (after the expiration of any cure periods as set forth in the Investment
Agreement), to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(b)          upon the occurrence and during the continuance of any Event of
Default (after the expiration of any cure periods as set forth in the Investment
Agreement), to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;

 

(c)          upon the occurrence and during the continuance of any Event of
Default (after the expiration of any cure periods as set forth in the Investment
Agreement), to file any claims or take any action or institute any proceedings
that Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of Collateral Agent with
respect to any of the Collateral;

 

(d)          to prepare and file any UCC financing statements and continuations
and amendments thereof against Grantor as debtor;

 

(e)          to prepare, sign, and file for recordation in any intellectual
property registry, appropriate evidence of the lien and security interest
granted herein in the Patents in the name of Grantor as assignor or debtor;

 

(f)          to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Collateral Agent in its sole discretion,
any such payments made by Collateral Agent to become obligations of Grantor to
Collateral Agent, due and payable immediately without demand; and

 

(g)          upon the occurrence and during the continuation of an Event of
Default (after the expiration of any cure periods as set forth in the Investment
Agreement), generally to sell, transfer, pledge, make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though Collateral Agent were the absolute owner thereof for all purposes, and to
do, at Collateral Agent’s option and Grantor’s expense, at any time or from time
to time, all acts and things that Collateral Agent deems reasonably necessary to
protect, preserve or realize upon the Collateral and Collateral Agent’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as Grantor might do.

 

7

 

 

6.2.          No Duty on the Part of Collateral Agent or Secured Parties. The
powers conferred on Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon Collateral Agent or any Secured Party to exercise any such powers.
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction.

 

SECTION 7.         REMEDIES.

 

7.1.          Generally.

 

(a)          If any Event of Default shall have occurred and be continuing
(after the expiration of any cure periods as set forth in the Investment
Agreement), Collateral Agent may exercise in respect of the Collateral, in
addition to all the other rights and remedies provided for herein or in the
Investment Agreement, all the rights and remedies of Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may, without notice except as required under
the UCC, exercise its rights under Section 8.2.1.1 through 8.2.1.5 of the
Investment Agreement and sell, assign, lease, license (on an exclusive or
nonexclusive basis) or otherwise dispose of the Collateral or any part thereof
in one or more parcels at public or private sale, at any of Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as Collateral
Agent may deem commercially reasonable.

 

(b)          If any Event of Default shall have occurred and be continuing
(after the expiration of any cure periods as set forth in the Investment
Agreement), the Majority Investors shall have the right to direct Grantor to
assign the Patents to a special purpose entity controlled solely by the Majority
Investors, subject to a perpetual, non-transferable, non-exclusive, worldwide,
royalty-free license back to Grantor (without the right to sub-license) that
permits Grantor to use the Patents to sell their products and to comply with its
existing contractual obligations under any license listed on Schedule 4.2(a) or
other arrangements entered into subsequent to the Closing Date in compliance
with the Investment Agreement. In such event, Grantor’s sole right and interest
in such special purpose vehicle shall be to retain any Monetization Payments
(after payment of expenses of the vehicle, including expenses in pursuing
monetization activities related to the Patents) net of the mandatory prepayment
of the Obligations pursuant to Section 4.1 or Section 4.2 of the Investment
Agreement, which shall be distributed by the special purpose vehicle to the
Investors.

 

8

 

 

(c)          Collateral Agent or any other Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent that the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and Collateral Agent, as collateral
agent for and representative of the Secured Parties, shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale made in accordance
with the UCC, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Collateral payable by Collateral Agent at
such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of Grantor, and Grantor
hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days notice to Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. Collateral
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. Each Grantor agrees
that it would not be commercially unreasonable for Collateral Agent to dispose
of the Collateral or any portion thereof by using Internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capability of doing so, or that match buyers and sellers of
assets. Each Grantor hereby waives any claims against Collateral Agent arising
by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale, even if Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree. If the proceeds of any
sale or other disposition of the Collateral are insufficient to pay all the
Secured Obligations, Grantors shall be liable for the deficiency and the fees of
any attorneys employed by Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to Collateral Agent, that Collateral Agent
has no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section shall be specifically
enforceable against Grantor, and Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no default has occurred giving rise to the Secured
Obligations becoming due and payable prior to their stated maturities. Nothing
in this Section shall in any way alter the rights of Collateral Agent hereunder.

 

(d)          Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. Collateral Agent may specifically disclaim or
modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.

 

(e)          Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

7.2.          Application of Proceeds. All proceeds received by Collateral Agent
in respect of any sale, any collection from, or other realization upon all or
any part of the Collateral shall be applied in full or in part by Collateral
Agent against the Secured Obligations as follows:

 

(a)          First, to payment of that portion of the Secured Obligations
constituting fees, indemnities, expenses and other amounts (other than pursuant
to Section 4.1 or Section 4.2 of the Investment Agreement, but including (x)
attorney costs and other expenses payable under Section 10.1 of the Investment
Agreement, (y) amounts owing in respect of the preservation of Collateral or the
security interest in the Collateral and (z) amounts owing in respect of
enforcing the rights of the Secured Parties under the Investment Documents)
payable to the Collateral Agent in its capacity as such or to the Investors;

 

9

 

 

(b)          Second, to the payment of that portion of the Secured Obligation
constituting amounts owed to the Investors in accordance with Section 4.1 and
Section 4.2 of the Investment Agreement; and

 

(c)          Last, the balance, if any, after all the Secured Obligations have
been paid in full, to Grantor or as otherwise required by applicable law.

 

7.3.          Sales on Credit. If Collateral Agent sells any of the Collateral
upon credit, Grantors will be credited only with payments actually made by the
purchaser thereof and received by Collateral Agent and applied to indebtedness
of the purchaser thereof. In the event the purchaser fails to pay for the
Collateral, Collateral Agent may resell the Collateral and Grantors shall be
credited with proceeds of the sale.

 

7.4.          Intellectual Property.

 

(a)          Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default (after the
expiration of any cure periods as set forth in the Investment Agreement):

 

(i)          Collateral Agent may exercise its rights under Sections 8.2.1.1
through 8.2.1.5 of the Investment Agreement;

 

(ii)         Collateral Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of
Grantor, Collateral Agent or otherwise, in Collateral Agent’s sole discretion,
to enforce any Patents, in which event Grantor shall, at the request of
Collateral Agent, do any and all lawful acts and execute any and all documents
required by Collateral Agent in aid of such enforcement and Grantor shall
promptly, upon demand, reimburse and indemnify Collateral Agent as provided in
Sections 10.1 and 10.2 of the Investment Agreement in connection with the
exercise of its rights under this Section, and, to the extent that Collateral
Agent shall elect not to bring suit to enforce any Patents as provided in this
Section, Grantor agrees to use all reasonable measures, whether by action, suit,
proceeding or otherwise, to prevent the infringement or other violation of any
of Grantor’s rights in the Patents by any other Person and for that purpose
agrees to diligently maintain any action, suit or proceeding against any Person
so infringing as shall be necessary to prevent such infringement or violation;

 

(iii)        upon written demand from Collateral Agent, Grantor shall grant,
assign, convey or otherwise transfer to Collateral Agent or such Collateral
Agent’s designee all of Grantor’s right, title and interest in and to the
Patents and shall execute and deliver to Collateral Agent such documents as are
necessary or appropriate to carry out the intent and purposes of this Agreement;

 

(iv)         Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
Collateral Agent (or any other Secured Party) receives cash proceeds in respect
of the sale of, or other realization upon, the Patents; and

 

10

 

 

(v)          Collateral Agent shall have the right to notify, or require Grantor
to notify, any obligors with respect to amounts due or to become due to Grantor
in respect of the Patents, of the existence of the security interest created
herein, to direct such obligors to make payment of all such amounts directly to
Collateral Agent, and, upon such notification and at the expense of Grantor, to
enforce collection of any such amounts and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as Grantor
might have done;

 

(1)         all amounts and proceeds (including checks and other instruments)
received by Grantor in respect of amounts due to Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
Collateral Agent hereunder, shall be segregated from other funds of Grantor and
shall be forthwith paid over or delivered to Collateral Agent in the same form
as so received (with any necessary endorsement) to be held as cash Collateral;
and

 

(2)         no Grantor shall adjust, settle or compromise the amount or payment
of any such amount or release wholly or partly any obligor with respect thereto
or allow any credit or discount thereon.

 

(b)          If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, is no longer continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to Collateral Agent of any rights, title and
interests in and to the Patents shall have been previously made and shall have
become absolute and effective, and (iv) the Secured Obligations shall not have
become immediately due and payable, upon the written request of Grantor,
Collateral Agent shall promptly execute and deliver to Grantor, at Grantor’s
sole cost and expense, such assignments or other transfer as may be necessary to
reassign to Grantor any and all such rights, title and interests as may have
been assigned to Collateral Agent as aforesaid, subject to any disposition
thereof that may have been made by Collateral Agent; provided, after giving
effect to such reassignment, Collateral Agent’s security interest granted
pursuant hereto, as well as all other rights and remedies of Collateral Agent
granted hereunder, shall continue to be in full force and effect; and provided
further, the rights, title and interests so reassigned shall be free and clear
of any other Liens granted by or on behalf of Collateral Agent and the Secured
Parties.

 

11

 

 

SECTION 8.        COLLATERAL AGENT.

 

Collateral Agent has been appointed to act as “Collateral Agent” hereunder by
Investors pursuant to the Investment Agreement. Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement and the other Investment
Documents; provided, Collateral Agent shall, after payment in full of all
Obligations under the Investment Agreement and the other Investment Documents,
exercise, or refrain from exercising, any remedies provided for herein in
accordance with the instructions of the Majority Investors. In furtherance of
the foregoing provisions of this section, each Secured Party, by its acceptance
of the benefits hereof, agrees that it shall have no right individually to
realize upon any of the Collateral hereunder, it being understood and agreed by
such Secured Party that all powers, rights and remedies hereunder may be
exercised solely by Collateral Agent for the benefit of Secured Parties in
accordance with the terms of this section. Collateral Agent may resign, and a
successor be appointed, in accordance with the Investment Agreement. After any
retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Agreement while it was Collateral Agent
hereunder.

 

SECTION 9.    CONTINUING SECURITY INTEREST; TRANSFER OF RIGHTS UNDER INVESTMENT
DOCUMENTS.

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations, be binding upon Grantor, its successors and assigns, and inure,
together with the rights and remedies of Collateral Agent hereunder, to the
benefit of Collateral Agent and its successors, transferees and assigns. Without
limiting the generality of the foregoing, but subject to the terms of the
Investment Agreement, any Investor may assign or otherwise transfer any rights
held by it under the Investment Documents to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to Investors herein or otherwise. Upon the payment in full of all
Secured Obligations, the security interest granted hereby shall automatically
terminate hereunder and of record and all rights to the Collateral shall revert
to Grantors. Upon any such termination, Collateral Agent shall, at Grantors’
expense, execute and deliver to Grantors or otherwise authorize the filing of
such release documents as Grantors shall reasonably request, including financing
statement amendments to evidence such termination, in each case, such documents
to be in form and substance satisfactory to Collateral Agent and without
representation or warranty by, or recourse to, Collateral Agent. Upon any
disposition of property permitted by the Investment Agreement, the Liens granted
herein shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person. Collateral Agent shall, at Grantor’s expense, execute and
deliver or otherwise authorize the filing of such documents as Grantors shall
reasonably request, in form and substance reasonably satisfactory to Collateral
Agent and without representation or warranty by, or recourse to, Collateral
Agent, including financing statement amendments to evidence such release.

 

SECTION 10.           STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Collateral Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which Collateral Agent accords its own property. Neither Collateral
Agent nor any of its directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon all or any part of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Grantor or otherwise. If
Grantor fails to perform any agreement contained herein, Collateral Agent may
itself perform, or cause performance of, such agreement, and the expenses of
Collateral Agent incurred in connection therewith shall be payable by Grantor
under Section 10.1 of the Investment Agreement.

 

12

 

 

SECTION 11.          INDEMNITY

 

The Grantors (as “Indemnitor”) agree to indemnify, pay and hold the Secured
Parties, and the officers, directors, partners, managers, members, employees,
agents, and Affiliates of the Secured Parties (collectively, the “Indemnitees”)
harmless from and against any and all other liabilities, costs, expenses,
obligations, losses (other than lost profit), damages, penalties, actions,
judgments, suits, claims and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of one
counsel for such Indemnitees) in connection with any investigative,
administrative or judicial proceeding commenced or threatened by a third party
(excluding claims among Indemnitees), whether or not such Indemnitee shall be
designated a party thereto, which may be imposed on, incurred by, or asserted
against that Indemnitee by a third party, in any manner relating to or arising
out of this Agreement (the “Indemnified Liabilities”); provided that the
Indemnitor shall not have any obligation to an Indemnitee hereunder with respect
to an Indemnified Liability to the extent that such Indemnified Liability arises
from the gross negligence or willful misconduct of that Indemnitee or any of its
officers, directors, partners, managers, members, employees, agents and/or
Affiliates. Each Indemnitee shall give the Indemnitor prompt written notice of
any claim that might give rise to Indemnified Liabilities setting forth a
description of those elements of such claim of which such Indemnitee has
knowledge; provided that any failure to give such notice shall not affect the
obligations of the Indemnitor. The Indemnitor shall have the right at any time
during which such claim is pending to select counsel to defend and control the
defense thereof and settle any claims for which it is responsible for
indemnification hereunder (provided that the Indemnitor will not settle any such
claim without (i) the appropriate Indemnitee’s prior written consent, which
consent shall not be unreasonably withheld or (ii) obtaining an unconditional
release of the appropriate Indemnitee from all claims arising out of or in any
way relating to the circumstances involving such claim and without any admission
as to culpability or fault of such Indemnitee) so long as in any such event, the
Indemnitor shall have stated in a writing delivered to the Indemnitee that, as
between the Indemnitor and the Indemnitee, the Indemnitor is responsible to the
Indemnitee with respect to such claim to the extent and subject to the
limitations set forth herein; provided that the Indemnitor shall not be entitled
to control the defense of any claim in the event that in the reasonable opinion
of counsel for the Indemnitee, there are one or more material defenses available
to the Indemnitee which are not available to the Indemnitor; provided further,
that with respect to any claim as to which the Indemnitee is controlling the
defense, the Indemnitor will not be liable to any Indemnitee for any settlement
of any claim pursuant to this Section 11 that is effected without its prior
written consent, which consent shall not be unreasonably withheld. To the extent
that the undertaking to indemnify, pay and hold harmless set forth in this
Section 11 may be unenforceable because it is violative of any law or public
policy, Grantor shall contribute the maximum portion which it is permitted to
pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnitees or any of them.

 

13

 

 

SECTION 12.          MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.3 of the Investment Agreement. No failure or delay
on the part of Collateral Agent in the exercise of any power, right or privilege
hereunder or under any other Investment Document shall impair such power, right
or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Investment Documents are cumulative to, and not exclusive of, any
rights or remedies otherwise available. In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. This Agreement
shall be binding upon and inure to the benefit of Collateral Agent and Grantors
and their respective successors and assigns. No Grantor shall, without the prior
written consent of Collateral Agent given in accordance with the Investment
Agreement, assign any right, duty or obligation hereunder. This Agreement and
the other Investment Documents embody the entire agreement and understanding
between Grantors and Collateral Agent and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Investment Documents may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties. This Agreement may
be executed in one or more counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as a manually executed counterpart of
this Agreement. In an event of a conflict between the terms and conditions of
this Agreement and the terms and conditions of the Investment Agreement, the
terms and conditions of the Investment Agreement shall control.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF
THE SECURITY INTEREST OR THE REMEDIES HEREUNDER IN RESPECT OF ANY COLLATERAL ARE
GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

14

 

 

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY
HERETO WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE CONDUCT OF THE PARTIES HERETO, WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER IN CONTRACT, TORT OR OTHERWISE. The Grantors acknowledge that they have
been informed by the Secured Parties that the foregoing sentence constitutes a
material inducement upon which the Secured Parties have relied and will rely in
entering into this Agreement. Grantor or the Secured Parties may file an
original counterpart or a copy of this Agreement with any court as written
evidence of the consent of the Grantor and the Secured Parties to the waiver of
their rights to trial by jury.

 

Each party hereto (a) irrevocably submits to the exclusive jurisdiction of any
New York state court or federal court sitting in New York, New York, and any
court having jurisdiction over appeals of matters heard in such courts, for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement or the subject matter hereof or thereof; (b) waives to the extent
not prohibited by applicable law that cannot be waived, and agrees not to
assert, by way of motion, as a defense or otherwise, in any such proceeding
brought in any of the above-named courts, any claim that they are not subject
personally to the jurisdiction of such court, that their property is exempt or
immune from attachment or execution, that such proceeding is brought in an
inconvenient forum, that the venue of such proceeding is improper, or that this
Agreement, or the subject matter hereof or thereof, may not be enforced in or by
such court; (c) consents to service of process in any such proceeding in any
manner at the time permitted under the applicable laws of the State of New York
and agree that service of process by registered or certified mail, return
receipt requested, at the address specified in or pursuant to Section 10.3 of
the Investment Agreement is reasonably calculated to give actual notice; and (d)
waives to the extent not prohibited by applicable law that cannot be waived any
right to claim or recover in any such proceeding any special, exemplary,
punitive or consequential damages.

 

[Remainder of Page Intentionally Blank]

 

15

 

 

IN WITNESS WHEREOF, Grantor and Collateral Agent have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

  GRANTOR:             DSS Technology Management, Inc.               /s/ Jeffrey
Ronaldi     By: Jeffrey Ronaldi     Title: Chief Executive Officer  

 

[Signature Page to Security Agreement]

 

 

 

 

  COLLATERAL AGENT:           Fortress Credit Co LLC           By: /s/
Constantine M. Dakolias             Name: Constantine M. Dakolias            
Title: President  

 

 

[Signature Page to Security Agreement]

 

 

 

 

EXHIBIT A
TO SECURITY AGREEMENT

 

Security Agreement SUPPLEMENT

 

This SECURITY AGREEMENT SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF
GRANTOR] a [NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”)
pursuant to the Security Agreement, dated as of February 13, 2014 (as it may be
from time to time amended, restated, modified or supplemented, the “Security
Agreement”), among DSS Technology Management, Inc., a Delaware corporation, the
other Grantors named therein, and Fortress Credit Co LLC, as the Collateral
Agent. Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Security Agreement.

 

Grantor hereby confirms the grant to Collateral Agent set forth in the Security
Agreement of, and does hereby grant to Collateral Agent, a security interest in
all of Grantor’s right, title and interest in and to all Collateral to secure
the Secured Obligations, in each case whether now or hereafter existing or in
which Grantor now has or hereafter acquires an interest and wherever the same
may be located and specifically, without limitation, grants to the Collateral
Agent a security interest in all of Grantor’s right, title and interest in the
Commercial Tort Claims referenced on Schedule 4.3. Grantor represents and
warrants to Collateral Agent and each other Secured Party that the attached
Supplements1 to Schedules accurately and completely set forth all additional
information required pursuant to the Security Agreement and hereby agrees that
such Supplements to Schedules shall constitute part of the Schedules to the
Security Agreement.

 

IN WITNESS WHEREOF, Grantor has caused this Security Agreement Supplement to be
duly executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

  [NAME OF GRANTOR]             By:         Name:       Title:  

 



 



1 Supplemental schedules to be attached

 

 

 

 

Schedule 4.1(a)

 

The Patents are subject to the license agreements identified on Exhibit C to
that certain Patent Purchase Agreement between the Company and Cypress
Semiconductor Corporation, dated September 23, 2013, which Exhibit C is hereby
incorporated by reference.

 

Schedule 4.1(b)

 

DSS Technology Management, Inc.

(w)         Corporation

(x)          Delaware

(y)          Delaware Secretary of State File No. 5152929

(z)          Virginia

 

Schedule 4.1(c)

 

The full legal name of the Grantor is DSS Technology Management, Inc.

 

The Grantor has previously been known as SNIP, Inc. and Lexington Technology
Group, Inc.

 

Schedule 4.1(d)

 

Not applicable.

 

Schedule 4.1(e)

 

UCC financing statements to be filed with the Secretary of State for the State
of Delaware.

 

 

 

 

Schedule 4.2    Patents

 

Patent Registrations:

 

owner   registration
number   title DSS Technology Management, Inc.   5,686,223   Method for Reduced
Pitch Lithography DSS Technology Management, Inc.   5,652,084   Method for
Reduced Pitch Lithography DSS Technology Management, Inc.   5,695,924   Metal
Plug Local Interconnect DSS Technology Management, Inc.   5,401,691   Method of
Fabrication an Inverse Open Frame Alignment Mark DSS Technology Management, Inc.
  6,066,555   Method for Eliminating Lateral Spacer Erosion on Enclosed Contact
Topographies During RF Sputter Cleaning DSS Technology Management, Inc.  
6,784,552   Structure Having Reduced Lateral Spacer Erosion DSS Technology
Management, Inc.   5,503,962   Chemical-Mechanical Alignment Mark and Method of
Fabrication DSS Technology Management, Inc.   5,675,178   No-Bond Integrated
Circuit Inputs DSS Technology Management, Inc.   5,913,712   Scratch Reduction
in Semiconductor Circuit Fabrication Using Chemical-Mechanical Polishing

 

Patent Applications:

 

owner   Application
number   title DSS Technology Management, Inc.   08/361,595   Method for Reduced
Pitch Lithography DSS Technology Management, Inc.   08/510,717   Method for
Reduced Pitch Lithography DSS Technology Management, Inc.   08/561,951   Method
for Plug Local Interconnect DSS Technology Management, Inc.   08/512,771  
Scratch Reduction in Semiconductor Circuit Fabrication Using Chemical-Mechanical
Polishing

 

 

 

 

Schedule 4.3 Commercial Tort Claims

 

None.

 

 

 